ITEMID: 001-81618
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF NANNING v. GERMANY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 8;No violation of Art. 8
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1961 and lives in Düsseldorf.
5. The applicant is the mother of E, born on 16 July 1984. Her husband, the father of E, died in 1986. In 1987 the applicant got acquainted with R, his wife G and their four children, who were also living in Dresden. The applicant and R started an intimate relationship which was tolerated by G. During that period, E was regularly taken care of by R and G. In November 1989 the applicant and R moved to Duisburg while E stayed in Dresden with G and the other children. The applicant and R regularly spent the weekends in Dresden with G and the children.
6. In 1991 R and G moved with their children and E into a house in Ratingen while the applicant stayed in an apartment in Duisburg.
7. In June 1991 the applicant concluded an agreement with R and G concerning E's care. The agreement indicated that E should continue to live with R and G as she had already done for three years. Subsequently, the relation between the applicant, R and G deteriorated and the applicant's attempts to visit E led to conflicts between them.
8. In November 1991 the applicant filed an action with the Ratingen District Court (Amtsgericht) and requested that R and G be ordered to return E. In an expert opinion submitted on 20 July 1993 the court-appointed expert O., having examined the applicant, E, R, G and three of their children, considered that E repudiated the applicant and any relation to her family of origin. The expert considered that E had not formed any solid relations within the foster family and that the foster parents did not support her in her psychological development. The child's problems had not been caused by the fact that her mother, who had originally deserted her, now laid claims on her, but by the fact that the child had been torn into the adults' conflicts. She felt compelled to completely identify with the foster family and to suppress any individual emotions. This was aggravated by the fact that the foster family rejected the applicant, which was clear to the child even if it was not openly discussed within the family. The expert concluded that E was completely unable to cope with the current situation and that her stay with the foster family highly jeopardised her welfare. As there was no indication that R and G would change their attitude even if offered expert support, they were unfit to act as E's foster parents. The expert strongly recommended that E should be taken from the foster family and placed in a therapeutic environment where her return to her mother could be prepared.
9. On 11 May 1994 the Ratingen District Court rejected the applicant's action and ordered that E should remain with the foster family (“Verbleibensanordung” pursuant to section 1632 § 4 of the Civil Code, see relevant domestic law, below). It considered that E suffered from severe personality disorders which originated from the fact that her mother had left her in 1989. In order to prevent E's absolute dislocation, she should stay with the foster family and undergo out-patient psychological treatment.
10. On 22 August 1994 the Düsseldorf Regional Court (Landgericht) rejected the applicant's appeal. After having heard E, the court estimated that the foster parents had become E's reference persons. E had indicated that she wished to stay with the foster parents whom she called “mum and dad” and that she regarded the applicant merely as the person who had given birth to her. The court held that a break with the environment she had become familiar with during the last years would definitely endanger her welfare.
11. On 20 May 1996 the Düsseldorf Court of Appeal (Oberlandesgericht) rejected the applicant's further appeal.
12. On 2 June 1999 the Federal Constitutional Court (Bundesverfassungsgericht) refused to admit her constitutional complaint. It pointed out that the impugned decisions did not meet the constitutional standards as the courts had not sufficiently justified why they had decided contrary to the expert recommendations. There were serious doubts whether the courts had respected the importance of parental rights when giving their decisions and whether they had sufficiently taken into account the principle of proportionality. However, having regard to the fact that the case was meanwhile pending again before the Regional Court and that the latter had ordered a new expert opinion (see paragraph 15, below), the rejection of her constitutional complaint would not entail any significant disadvantages. The new procedure was likely to respect the applicant's rights as a parent and to observe the principle of proportionality.
13. On 24 May 1997 the applicant filed a further action with the Ratingen District Court requesting that the foster parents be ordered to return E and, alternatively, a decision granting her access to E.
14. On 11 June 1997 the Ratingen District Court rejected the applicant's requests, withdrew her custody rights regarding the determination of the child's place of residence, her representation at school, her health care, the right to apply for public assistance and child benefits, and transferred these rights to the Ratingen Youth Office. The court observed that E had been living with the foster parents for eight years and that she considered the foster family as her own family. Since 1991, E had persistently refused to have any contact with the applicant and turned her back to her on the occasion of visiting contacts. Bearing in mind that E was thirteen years old, the court considered her will as a decisive factor in the decision-making process. The apprehensions raised in the expert opinion dated 20 July 1993 had been eliminated by the fact that the representative of the Youth Office attested that E had developed normally and that her current behaviour showed no disturbances. E's recent development confirmed that she benefited from the current situation because she was well-integrated in her family as well as in school. The court pointed out that a further expert opinion in this respect was thus not necessary. Furthermore, it had refrained from hearing E in order to spare her a further appearance before court. E had already testified on several occasions and – as the latest report of the Youth Office revealed – had not changed her attitude. In order to ensure E's proper medical care and her representation at school, it was necessary to transfer partial custody to the Youth Office pursuant to Section 1666 of the Civil Code (Bürgerliches Gesetzbuch – see relevant domestic law, below). Moreover, as the numerous attempts in the past to establish a contact between E and the applicant had failed, even with psychological supervision, the court refused to lay down any rules as to the applicant's visiting rights. It deemed it impossible to force the thirteen-year old child to have contact with her mother.
15. On 16 June 1997 the applicant lodged an appeal against the District Court's decision. On 20 November 1997 the Regional Court held an oral hearing. On 9 January 1998 the Regional Court commissioned the psychological expert V to examine whether the child E should remain with the foster family and which access rights could be granted to the applicant without jeopardising the child's well-being. On 26 January 1998 the foster parents' counsel brought a motion for bias against the expert V, which was dismissed by the Regional Court on 19 February 1998. On 9 May 1998 the Düsseldorf Court of Appeal quashed this decision on the ground that the Regional Court had failed to hear the expert with respect to all of the allegations supporting the motion for bias. On 9 September 1998 the Regional Court, having heard the expert, once again dismissed the motion for bias. The foster parents' complaint against this decision was rejected by the Court of Appeal on 9 February 1999.
16. Meanwhile, on 5 November 1998 and 28 December 1998, the applicant's counsel had asked for time-limits to be extended.
17. On 4 March 1999 the Regional Court appointed a curator ad litem to represent E in the proceedings before that court. On 17 March 1999 the Regional Court rejected the foster parents' complaint. On 10 August 1999 the Court of Appeal quashed the Regional Court's decision on the ground that E's interests were sufficiently safeguarded by her being represented by the social worker H.
18. On 22 March 1999 the expert V was delivered the case-file. On 22 March 1999 the social worker H, acting on E's behalf, lodged a complaint against the order to take evidence, which was rejected by the Regional Court on 11 June 1999 and by the Court of Appeal on 10 August 1999. Between 13 April and 13 December 1999 the expert held interviews with R, G, the child's curator at the Youth Office, the social worker H and E's school director and class teacher. E refused to take part in the examination. The foster parents attempted to avoid examination and many appointments had to be postponed.
19. On 31 January and 11 April 2000 the Regional Court asked the expert when she would submit her expert opinion.
20. On 17 May 2000 the expert submitted her opinion. She noted, at the outset, that the examination could only yield limited results because of the foster parents' refusal to let her inspect the family home and E's consistent refusal to take part in the examination. The expert further noted that E's class teacher described her as a quiet child who appeared to be absent and seemed to be unable to express her emotions. The expert considered that E felt deserted by the applicant and therefore denied any relationship to her. The foster parents appeared to have enforced her negative attitude towards her natural mother and to have, as early as 1991, done everything to keep E permanently within their family. It appeared that the foster parents had failed to encourage contacts between E and the applicant, but had rather tried to prevent such contacts. The adults' actions had not always been guided by the child's best interests, but rather by their desire to hurt one another. The expert further considered that the applicant understood and regretted her past shortcomings, but that she was not ready to respect E's wish to stay with the foster family. R and G, on the other hand, did not acknowledge any misconduct on their side. In spite of certain doubts, the expert considered that R and G were in principle capable of taking care of E. It appeared, however, that E, while experiencing some sort of continuity in the foster family, had not built up stable relationships and that she suppressed any relation to her family of origin.
21. By way of conclusion, the expert considered it indispensable for the child's development that she was given the opportunity to face her past. It was of utmost importance for E's well-being to arrange contacts with her natural mother. The expert considered that E would be more open to such contacts if her wish to remain with the foster family was respected and if the judicial proceedings came to an end. Accordingly, the expert advised the court to order that E should remain with the foster family and to arrange supervised and gradually increasing contacts between E and the applicant. She further recommended that E be personally heard by the Regional Court, as it had not been possible to hear her during the examination.
22. On 24 August 2000 the Regional Court held an oral hearing. As the foster parents had lodged a motion for bias against the expert, the Regional Court refrained from hearing the expert, as originally planned. The motion for bias was rejected on 2 November 2000.
23. On 19 May 2001, following a further oral hearing held on 15 March 2001, the Düsseldorf Regional Court rejected the applicant's appeal. Referring to the expert opinion, the Regional Court considered that it was in E's best interest to remain with the foster family, where she had experienced, for the first time in her life, continuity. It further considered that this was also in accordance with E's own wishes and that E would reach her majority in little more than a year. On the basis of the expert opinion and taking into account E's refusal to have any contacts with the applicant, the Regional Court further considered that it would merely lead to further irritations if E was forced to have contact with her mother and therefore refrained from determining any visiting regulations. The Regional Court further noted that E had been originally willing to be heard by the court but had felt offended by a statement made by the applicant's counsel during a court hearing on 24 August 2000, who had alleged that the child would “end up in prostitution, alcohol- or drug addiction” if she remained in the foster family, and refused any further cooperation. Under these circumstances, the fact that E refused to be heard was at least partly imputable to the applicant's counsel's conduct.
24. On 12 February 2002 the Düsseldorf Court of Appeal rejected the applicant's further appeal. The Court of Appeal noted, at the outset, that the proceedings before the Regional Court had lasted unduly long. This could, in general, not be accepted, in particular in proceedings which primarily concerned a child's well-being. The court considered, however, that many requests, motions for bias, requests for extensions of time-limits and complaints lodged both by the applicant and the foster parents considerably delayed the proceedings. In any event, an excessive length of the proceedings could not influence the outcome of the applicant's complaint.
25. With regard to the substance of the applicant's complaint, the Court of Appeal considered that the decision that E should stay with her foster parents was in accordance with section 1632 § 4 of the Civil Code, because her removal would jeopardise the child's welfare, taking into account the further period of time which had elapsed since the Regional Court had given its decision and the fact that E would reach her majority within five months. The court did not approve that – ever since E's refusal to be heard by the Regional Court in August 2000 – the latter had failed to make further attempts to hear her and had failed, in particular, to summon her to the hearing in March 2001. The Court of Appeal presumed, however, that E's consistent refusal to see her mother since the time when she had been ten years old had been sufficient to convince the Regional Court that E would not be ready to accept any compromises. As E maintained her attitude before the Court of Appeal, that court also refrained from hearing E pursuant to section 50 b § 3 of the Act on Non-Contentions Proceedings (Gesetz über die Angelegenheiten der freiwilligen Gerichtsbarkeit – see relevant domestic law, below). The Court of Appeal further noted that the Federal Constitutional Court, in its decision given on 2 June 1999, had not given any binding guidelines for the present proceedings.
26. The Court of Appeal finally considered that there was no room for a regulation on access rights for the remaining months until E would reach majority. It noted that E consistently rejected her mother and did not wish to have any contact with her. The Court of Appeal observed that the Regional Court might have given up prematurely in this respect and that it had failed to set a time-limit to the exclusion of access rights. However, given the lapse of time, it was not suitable to correct this decision, as the remaining five months would not suffice to start a pertinent therapy and instigate contacts between mother and daughter.
27. On 9 July 2002 the Federal Constitutional Court refused to admit the applicant's constitutional complaint. It pointed out that the length of the proceedings was very critical. It observed furthermore that the courts had failed to appoint an independent curator ad litem to represent E in the proceedings as provided for in Section 50 of the Act on Non-Contentious Proceedings. However, in view of the fact that E would reach her majority on 16 July 2002, the rejection of the constitutional complaint would not entail any significant disadvantage for the applicant. This decision was served on the applicant's counsel on 20 July 2002.
28. On 30 October 2002 the Ratingen District Court decreed E's adoption by R and G. The applicant contested this decision before the Federal Constitutional Court.
1. The Civil Code
29. Pursuant to Section 1632 § 1 of the Civil Code (Bürgerliches Gesetzbuch) parental responsibility (Personensorge) comprehends the right to order anybody – who unlawfully deprives the parents or one parent of their child – to have their child returned.
30. Section 1632 § 4 provides that – if the parents intend to take away a child from the foster parents the child has been living with for some time – the Family Court may order the child's stay with the foster parents if and as long as the child's removal would jeopardise his or her welfare.
31. According to section 1684, a child is entitled to have access to its parents; each parent is obliged to have contact with, and entitled to have access to, the child. The family courts can, however, restrict or suspend that right if such a measure is necessary for the child's welfare. A decision restricting or suspending that right for a lengthy period or permanently may only be taken if otherwise the child's well-being would be endangered (section 1684 § 4).
32. Section 1666 provides that in cases of a danger to the child's welfare the court shall order the necessary measures.
2. The Act on Non-Contentious Proceedings
33. Section 50 § 1 of the Act on Non-Contentious Proceedings (Gesetz über die Angelegenheiten der freiwilligen Gerichtsbarkeit) determines that in proceedings concerning a minor child, the Family Court may appoint a curator ad litem (Verfahrenspfleger) for that child to assist him or her if this should be necessary for the protection of his or her interests.
Section 50 b stipulates that in cases regarding custody issues, a child aged fourteen or above shall always be heard. The court is only allowed to refrain from hearing the child if this is justified by serious reasons (section 50 b § 3).
VIOLATED_ARTICLES: 6
8
VIOLATED_PARAGRAPHS: 6-1
NON_VIOLATED_ARTICLES: 8
